_____________

                                 No. 96-2119EA
                                 _____________

Shirley A. Nunally,                   *
                                      *
                   Appellant,         *
                                      *    Appeal from the United States
     v.                               *    District Court for the Eastern
                                      *    District of Arkansas.
Shirley S. Chater, Commissioner       *
of the Social Security                *          [UNPUBLISHED]
Administration, *
                                       *
                   Appellee.           *
                                 _____________

                        Submitted:   October 7, 1996

                           Filed: October 11, 1996
                                _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Shirley A. Nunally appeals the district court's order dismissing
Nunally's complaint because she did not file the complaint within the 60-
day period provided by 42 U.S.C. § 405(g).   Having carefully considered the
record and the parties' briefs, we conclude the district court's ruling is
clearly correct.    We affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.